OPINION
By HAMILTON, PJ.
It is unnecessary to analyze the affidavit other than to say that it nowhere mentions the name of Bush, nor does it by innuendo connect her name with the ' transaction mentioned in the affidavit. It is a statement of the records of the Bank only. Moreover, there is nothing to show the Bank procured the making of the affidavit for the purpose of prosecution, or had any connection with- the making of the affidavit.
It is suggested that some officer of the Bank appeared at the preliminary hearing in the prosecution of Bush by Rosenberger on the charge of embezzlement. The mere presence would not be any evidence tending to show malicious prosecution on the part of the Bank. The prosecution was instigated and 'pressed by Rosenberger, we gather from some matters in the record and in the briefs.
An examination of the record leads the court to the conclusion, after construing the 'evidence most favorably to the plaintiff, upon the essential issues in the case, “'‘that reasonable minds could come to but one conclusion,” and that conclusion is adverse to the plaintiff in error. The trial
court -was therefore correct in directing the verdict against- her.
The judgment is affirmed.
CUSHING and ROSS, JJ, concur.